Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-8-22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 and 21-30 have been reviewed and are addressed below.  Claims 11-20 has been previously restricted.

Response to Amendment/Arguments
Applicant’s amendments filed on 9-2-22 has been entered and are addressed below.
Applicant’s amendment does not overcome the 101 rejection and is maintained. 
Applicant’s arguments regarding the prior art is moot in view of applicant’s amendments to the claims and are addressed below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended Claim 1 recites “determining a correlation between the user related data and the health related data wherein the correlation is based on a temporal relation between the user related data and the health related data”. Applicant’s specification in paragraph 26 recites “a correlation may be determined between the user-related data and the health related data, and at least one recommendation may be made based on the correlation”, however Examiner is unable to find support of the limitation is performed. Examiner is unable to determine the particular steps or algorithm to perform the claim limitation.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-10, 21-30 are drawn to a system, method and apparatus, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1 and 26 recites receiving user-related data, monitoring health related data, determining a correlation between the user-related data and the health related data wherein the correlation is based on temporal relation between the user related data and the health related data and providing based on the correlation at least on recommendation to the user. If a claim limitation, under its broadest reasonable interpretation falls within the “mental process” and “certain methods or organizing human activity” grouping of abstract ideas.  The steps of monitoring, determining and providing recommendation can be performed manually by a person, while the same steps can also fall under certain methods of organizing human activity since it tracks an activity of a person.
Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims recite the additional element of receiving via one or both of an input-output device or a communication interface, which are nominal or tangential addition to the abstract idea and as such amounts to extra-solution activity. The addition of insignificant extra-solution activity does not amount to an inventive concept when the limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. See: MPEP 2106.05(g). 
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “device worn by the user”, “communication interface”, “electronic device”, “cloud-based device”, “smart watch”, “one electronic device”, “microphone”, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims recite additional elements “presentencing via the device worn by the user” that are not sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(g).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion 
- paragraph 52 where “While the smart watch 106 was described as an example of an electronic device, other electronic devices may also be used that are not smart watches”.
-paragraph 54 where “The processor 160 may include a CPU 200, memory 210, an input/output (TO) interface 220, a communication interface 230, and a power management unit (PMU) 240”.
-paragraph 58 where “The communication interface 230 may allow the user-wearable device 100 to communicate with other devices via, for example, a wired protocol such as USB or a wireless protocol such as Bluetooth, Near Field Communication (NFC), and WiFi. The PMU 240 may control receiving power from an outside source, charging the battery 250 if there is a battery 250, as well as allocation of power to the different parts of the electronic device”.
-paragraph 36 “While an embodiment may use server(s) 116 in the cloud 118 for receiving and processing data, various embodiments of the disclosure may use one or more personal devices, such as, for example, the smart watch 106, the mobile device 114, a personal computer (not shown), etc. for receiving and/or processing data. The mobile device 114 may include, for example, a smartphone, a tablet, a laptop, etc.”.
-paragraph 45 “the smart watch 106 may be able to communicate with other electronic devices such as, for example, a laptop, to various electronic devices including those described in FIG. 1, the server(s) 116, etc. This will be described in more detail with respect to FIG. 3”.
The claims recite additional elements “presentencing via the device worn by the user” that are not sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(g).
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-10, 21-25, 27-30 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eromo (2016/0012197) in view of Davis (US 2017/0220751)

With respect to claim 1, Eromo teaches a method for monitoring health of a user, comprising: 
receiving, with a device worn by the user, user-related data from at least one electronic device (Eromo paragraph 20 “receiving inputs from the patient”, 28 “example of the user computing device (including the patient computing device 106 or the caregiver computing device 108) is a smartphone, or other mobile computing device. Another example is a wearable computing device, such as the Google Glass wearable computing device, and a watch-style computing device”);
monitoring health related data of the user via a sensor of the device worn by the user, wherein the device worn by the user places the sensor in close proximity to the user (Eromo paragraph 58 “patient monitoring engine operates to monitor and manage patient health concerns over time”);
determining a correlation between the user-related data and the health related data (Eromo paragraph 58 “If any of the health history data shows a cause for concern, the patient monitoring engine can generate an alert to the patient or a caregiver regarding the concern. In some embodiments the patient monitoring engine can also interact with the patient, such as using the patient prompting engine 242 and the natural language engine 240, to gather additional information and further evaluate the concern. In some embodiments the patient monitoring engine also operates to reevaluate the patient's health history data based on new medical knowledge that is obtained by the health advising system 100”); and 
providing based on the correlation at least one recommendation to the user (Eromo paragraph 58 “some embodiments the patient monitoring engine aides the patient in managing a medical condition, such as by providing reminders of actions that should be taken. Examples of such actions include taking medication and scheduling and attending routine physicals or checkups. The patient monitoring engine may also provide additional notifications in some embodiments”).
Eromo does not teach not worn by the user nor providing via the device worn by the user.
Davis teaches systems and methods according to present principles meet the needs of the above in several ways. In particular, decision support aspects are supported by an application or by functionality added to an application, where the application runs on a user device such as a mobile phone or smart watch (or by the two in combination, e.g., where the smart phone performs the application/functionality but where certain notifications and/or requests for confirmation, e.g., accepting or denying a therapy prompt, are provided to the smart watch) (Davis paragraph 11).
One of ordinary skill in the art would have found it obvious to combine the teachings of Eromo with Davis with the motivation of generating more specific and accurate insights, predictions and guidance information (Davis paragraph 144).
Claim 26 is rejected as above.

With respect to claim 2 Eromo teaches the method of claim 1, further comprising is monitored using machine learning to determine the at least one recommendation (Eromo paragraph 19 “health advising system is a preliminary diagnostician that utilizes one or more of: natural language processing, machine learning, artificial intelligence (such as automated reasoning), information retrieval, open domain question answering, and knowledge representation technologies to scour medical information sources and generate a preliminary diagnosis for a patient based on prompting the patient to answer questions about the medical concern” and paragraph 21 recites “In some embodiments the health advising system interacts with the patient to identify one or more caregivers that would best meet the patient's unique situation. In addition to finding a caregiver qualified to care for the particular medical condition, the health advising system also considers other caregiver selection factors, in some embodiments, to generate one or more caregiver recommendations for the patient”).

With respect to claim 5 Eromo teaches the method of claim 1, comprising receiving with the device worn by the user a goal from the user. Eromo does not explicitly teach wherein providing the at least one recommendation instructs the user to perform an action directed toward the furthering goal.
Davis teaches using systems and methods according the present principles, which implement the decision-support application/functionality described, the user may enter a particular goal e.g., as part of a prioritization, which the system then uses to base therapy prompts. For example, the user in the above scenario may believe that avoiding postmeal spikes/lows (lows caused by overreacting to spikes) is the most important goal, because the same can potentially be more embarrassing, and thus the decision-support application/functionality operates in a way so as to emphasize the avoidance of lows. The decision-support application/functionality may accordingly emphasize certain goals in bolus calculator determinations, or other such therapy prompts (Davis paragrpah 320). 
One of ordinary skill in the art would have found it obvious to combine the teachings of Eromo with Davis with the motivation of generating more specific and accurate insights, predictions and guidance information (Davis paragraph 144).

With respect to claim 6 Eromo teaches the method of claim 5, wherein the goal is to control blood glucose level of the user (Eromo paragraph 30).

With respect to claim 7 Eromo teaches the method of claim 1. 
Eromo does not teach comprising monitoring of the user to determine whether the user is following the at least one recommendation wherein the monitoring the user to determine whether the user is following the at least one recommendation comprising: presenting via the device worn by the user, a request for confirmation that the action was performed and receiving via the device worn by the user a response to the request for confirmation.
Davis teaches example, her CGM app may inform her of the best time to dose for her upcoming pizza meal. In some cases, using GPS, pattern data, or the like, the system may accurately guess that she is going to eat pizza, rather than having such data explicitly entered into the app. The user may confirm the dose recommendation and confirm the dose has been delivered (Davis paragraph 322). 
One of ordinary skill in the art would have found it obvious to combine the teachings of Eromo with Davis with the motivation of generating more specific and accurate insights, predictions and guidance information (Davis paragraph 144).
Claim 28 is rejected as above.

With respect to claim 8 Eromo teaches the method of claim 1, wherein the user-related data comprises lifestyle data, clinical data, context data, environmental data, and food consumption data, and at least one of the user-related data is used to provide the at least one recommendation (Eromo paragraph 30).

With respect to claim 9 Eromo teaches the method of claim 1, wherein monitoring the health of the user is performed by a cloud-based electronic device (Eromo paragraph 39).

With respect to claim 10 Eromo teaches the method of claim 1, wherein monitoring the health of the user is performed by an electronic device that is worn by the user or near the user (Eromo paragraph 28).

With respect to claim 21 Eromo in view of Will teaches the method of claim 1. Eromo does not teach wherein the monitoring the health related data of the user comprises continuously generating via the sensor of the device worn by the user, the health related data.
Davis teaches Signals may be collected from sensors within smart watches such as the Apple Watch and the Microsoft Band to augment certain entered data, e.g., for hypoglycemia detection. The signals can include heart rate, sympathetic/parasympathetic balance (inferred from heart rate), perspiration, motion, and the like. The signals can be used in addition to the CGM signal. Algorithms employed to process the auxiliary signals can be trained on the patient's own data, using CGM to assist in the training (Davis paragraph 242). 
One of ordinary skill in the art would have found it obvious to combine the teachings of Eromo with Davis with the motivation of generating more specific and accurate insights, predictions and guidance information (Davis paragraph 144).
Claim 29 is rejected as above.

With respect to claim 22 Eromo in view of Will teaches the method of claim 1. 
Eromo does not teach further comprising prolonging the life of a battery of the device worn by the user by periodically alternating between monitoring periods in which the sensor continuously generates the health related data and non-monitoring periods in which the sensor does not continuously generate the health related data.
Davis teaches receiving a first datum in real time, the first data having a clinical context; receiving or retrieving a second datum, the second datum providing a clinical or behavioral or lifestyle context (Davis paragraph 34).
One of ordinary skill in the art would have found it obvious to combine the teachings of Eromo with Davis with the motivation of generating more specific and accurate insights, predictions and guidance. 
Claim 30 is rejected as above.

With respect to claim 23 Eromo teaches the method of claim 1. 
Eromo does not teach wherein: a strap of the device includes the sensor, and the method further comprises strapping the device around a body part of the user such that the strap places the sensor in contact with the user. 
Davis teaches Signals may be collected from sensors within smart watches such as the Apple Watch and the Microsoft Band to augment certain entered data, e.g., for hypoglycemia detection. The signals can include heart rate, sympathetic/parasympathetic balance (inferred from heart rate), perspiration, motion, and the like. The signals can be used in addition to the CGM signal. Algorithms employed to process the auxiliary signals can be trained on the patient's own data, using CGM to assist in the training (Davis paragraph 242). 
One of ordinary skill in the art would have found it obvious to combine the teachings of Eromo with Davis with the motivation of generating more specific and accurate insights, predictions and guidance information (Davis paragraph 144).

With respect to claim 24 Eromo teaches the method of claim 23. 
Eromo does not teach further comprising processing signals of the sensor with a processor of the strap.
Davis teaches method is modifying the input or output interface based on the identified correlative parameter or state as well as on a real-time input. The real-time input may include a lifestyle or behavioral or situational parameter, e.g., a time of day, an event about to be undertaken as determined by a clock or calendar application or user input, glucose value, and so on. In other words, the machine/human interface is modified by the decision-support application/functionality, e.g., on the smart device, smart phone, smart watch, and/or as part of the input user interface or output user interface of any of these devices, based on the results of the above steps (Davis paragraph 180).
One of ordinary skill in the art would have found it obvious to combine the teachings of Eromo with Davis with the motivation of generating more specific and accurate insights, predictions and guidance information (Davis paragraph 144).

With respect to claim 25, Eromo teaches the method of claim 24. 
Eromo does not teach further comprising controlling a display of the device worn by the user with another processor of the device worn by the user.
Davis teaches the display device will be associated with the subject user, and the display device may be, e.g., the subject user's smart phone. However, it will be understood that other subject user devices are possible, including a dedicated receiver, a smart watch, or the like (Davis paragraph 254 and paragraph 456 “processor module 214 may further include a data generator (not shown) configured to generate data packages for transmission to devices, such as the display devices 14, 16, 18, and/or 20”).
One of ordinary skill in the art would have found it obvious to combine the teachings of Eromo with Davis with the motivation of generating more specific and accurate insights, predictions and guidance information (Davis paragraph 144).

With respect to claim 27 Eromo teaches the method of claim 26 further comprising:
receiving via a microphone on the, a goal from the user, wherein the presenting the at least one recommendation instructions the user to perform an action directed toward further the goal (Eromo paragraph 40).
Eromo does not teach a smartwatch. 
Davis teaches systems and methods according to present principles meet the needs of the above in several ways. In particular, decision support aspects are supported by an application or by functionality added to an application, where the application runs on a user device such as a mobile phone or smart watch (or by the two in combination, e.g., where the smart phone performs the application/functionality but where certain notifications and/or requests for confirmation, e.g., accepting or denying a therapy prompt, are provided to the smart watch) (Davis paragraph 11).
One of ordinary skill in the art would have found it obvious to combine the teachings of Eromo with Davis with the motivation of generating more specific and accurate insights, predictions and guidance information (Davis paragraph 144).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eromo (2016/0012197) in view of Davis (2017/0220751) and  Georgescu (2017/0116497)
With respect to claim 3 Eromo teaches the method of claim 1. 
Eromo does not teach wherein the health of the user is monitored using deep Q-network.
Georgescu teaches this architecture is used as a generic, non-linear function that approximates Q(s, a; .theta.).apprxeq.(s, a), called deep Q network (Georgescu paragraph 114).
One of ordinary skill in the art would have found it obvious to combine the teachings of Eromo in view of Davis with Georgescu with the motivation of improving the effectiveness and efficiency of the search (Georgescu paragraph 8).

With respect to claim 4 Eromo teaches the method of claim 1, Eromo does not teach method of claim 1, wherein the health of the user is monitored using deep learning.
Georgescu teaches Machine learning techniques for quickly identifying anatomy in medical images include Marginal Space Learning (MSL), deep learning such as Marginal Space Deep Learning (MSDL), Marginal Space Deep Regression (MSDR) and Approximated Marginal Space Deep Learning (AMSD). These machine learning techniques each employ efficient machine learning frameworks to analyze large medical image databases to determine relevant image features (Georgescu paragraph 6).
One of ordinary skill in the art would have found it obvious to combine the teachings of Eromo in view of Davis with Georgescu with the motivation of improving the effectiveness and efficiency of the search (Georgescu paragraph 8).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626